DETAILED ACTION
This Office action is in response to an amendment and/or arguments submitted on February 18, 2021.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 7, filed February 18, 2021, with respect to rejection of claim 20 under 35 U.S.C. § 101 have been fully considered and are persuasive.  The rejection of claim 20 under 35 U.S.C. § 101 has been withdrawn. 

Applicant’s arguments, see pg. 7, filed February 18, 2021, with respect to prior art rejection of claims 1-7, 10-15, and 17-20 have been fully considered and are persuasive.  The prior art rejection of claims 1-7, 10-15, and 17-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A method of wireless communication of a user equipment (UE), comprising: 
receiving, from a base station, one or more downlink reference signals on a carrier; 
receiving, on the carrier, a control burst including a plurality of down link control channels; and 
attempting to decode a first down link control channel directed to the UE from the control burst, wherein the one or more downlink reference signals include a plurality of downlink reference signals on a plurality of different beams, wherein the plurality of down link control channels in the control burst correspond to the plurality of downlink reference signals and are received on the plurality of different beams, wherein the plurality of down link control channels are arranged consecutively in an order in accordance with an order of the plurality of downlink reference signals.
Nory et al. (US 2016/0301556 A1, “Nory”) discloses a UE receiving a preamble transmission in a Scell on an unlicensed carrier (see FIG. 2-3 and ¶ 27) and using the preamble transmission to determine the beginning of a transmission burst and the total number of subframes of the transmission burst (see FIG. 2 and ¶ 27), where the transmission burst includes control channels such as PDCCH or EPDCCH (see ¶¶ 35-36). Nory also discloses the UE attempting to decode the control channel in the transmission burst for DCI containing resource assignments for PDSCH transmission (see ¶¶ 35-36).
However, the prior arts of record do not disclose, alone or in combination, attempting to decode a first down link control channel directed to the UE from the control burst, wherein the one or more downlink reference signals include a plurality of downlink reference signals on a plurality of different beams, wherein the plurality of down link control channels in the control burst correspond to the plurality of downlink reference signals and are received on the plurality of different beams, wherein the plurality of down link control channels are arranged consecutively in an order in accordance with an order of the plurality of downlink reference signals.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-18 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 19 and 20, please see above explanation for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474